In Mandamus. This cause originated in this, court on the filing of a complaint for a writ of mandamus. Upon consideration of the city of Englewood’s motion for summary judgment and motion to expedite determination of motion for summary judgment,
IT IS ORDERED by the court that the motion to expedite be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the motion for summary judgment be, and hereby is, denied, and that this cause be, and hereby is, sua sponte, dismissed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.